DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment and communication filed on 08/27/2021.
Claims 1, 3-13, and 15 have been examined and are pending in this application. Claims 1, 8 and 15 are independent.
Claims 1, 3-13, and 15 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Lorenz, Todd (Reg. No. 39,754), and conducted a telephone interview on 09/07/2021. During the interview, the Examiner proposed an examiner amendment to the c claim 3 to correct claim dependency error. Authorization for this Examiner’s Amendment was given by Mr. Lorenz, on 09/07/2021.  Mr. Lorenz has agreed and authorized the Examiner to amend claim 3.
Amendments to the Claims:
Replacing Claim 3 as following:
3. (Currently amended) The ELN system of claim 1, wherein the ELN managing application is configured for controlling the upload of ELN-files from the client computer to the local storage server by implementing, or causing the execution of, at least the following steps:
e receiving a signal from the client software at the ELN managing application indicating that at least one data object is being entered into the ELN system, in particular being uploaded into the ELN system,
let the ELN host server, which in particular stores the ELN database, in particular the ELN managing application, generate a unique identifier (ID) and, preferably for the purpose of encryption, a public key, and send this back to the client software,
present at the client computer an upload dialog for selecting at least one file, containing the at least one data object,
let the client software send the at least one file to the local storage server, along with the ID and the public key.
Response to Arguments/Remarks
Claims 1, 3-13, and 15 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art, as previously recited, Frohlich (US 2007/0208800) is generally directed to an electronic laboratory notebook system in a distributed communication network comprising: at least one application server running an electronic laboratory notebook server application; at least one client work-station running an electronic laboratory notebook client application in communication with the at least one application server via the distributed communication network, wherein said electronic laboratory notebook server application includes means to ensure the security of the data, Meldenson (US 7,310,629) is generally directed to invention where communication is established between a first client and a central index server in a fluid, de-centralized network. The central index server searches the memory of the first client for usable data files which lack authentication certificates issued by the central index server. A data-file 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 08/27/2021 with the amendment, prior art of reference does not teach at least the limitations of the independent claim 1, none of Frohlich, Zhan, and Mohamed, nor any other art teaches or suggests, alone or in combination, the particular combination of steps receiving, Electronic laboratory notebook (ELN) system for use in research or industry related to pharmacy, medical centers, biomedical laboratories, biotechnology, plant biotechnology, microbiology, chemistry or nanotechnology, comprising an ELN managing application getting hosted by an ELN service provider, the ELN managing application being accessible for clients via the Internet and being con-figured for managing the access of the clients on the electronic laboratory note-book represented by ELN data in an ELN database hosted by the ELN service provider, an ELN host server and the ELN database stored on the ELN host server, the ELN data in the ELN database containing data entries, which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server, a client computer being located on premises of the client and connected to the internet, the client computer running a client software to communicate with the ELN managing application via the Internet, the local storage server being located on premises of the client and connected to the client computer, the local storage server being configured for storing the ELN-files, which include content of the ELN and which are referenced by the data entries of the ELN database, and the ELN managing application being configured for controlling, in dependence on the client’s access rights, the transfer of the ELN-files between the local storage server and the client computer, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.

As to the dependent claims 3-7, and 9-13, the claims are dependent from claims 1 or 8, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439